DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US Pub 2019/0166703).

With respect to claim 1, Kim discloses a rotating device, (see par 0002; discloses invention relates to a foldable display device) comprising: at least one pair of rotation assemblies; (see fig. 7; discloses the hinge structure comprises a pair of rotation assemblies; i.e. first formed using elements 310, 320 and 330; second formed using elements 380, 370 and 360) and a gear assembly located between rotation assemblies of one pair of the at least one pair of rotation assemblies, (see fig. 7; discloses gear assembly comprising 341 ,342, 351 and 352 located between the pair of rotation assemblies) wherein each rotation assembly of the at least one pair of rotation assemblies comprises a support frame (see fig, 7; center bracket 330) and a rotating rack rotatably connected to the support frame, (see fig. discloses rotating elements 310 and 320 connected to the center bracket 330) the rotating rack is provided with a driving gear engaging with the gear assembly; (see fig. 9A; state 901; discloses element 320 comprises driving gear 321 engaging with gear 341) and the rotating racks of one pair of rotation assemblies are synchronously rotatable by rotating the rotating rack relative to a corresponding support frame; (see fig. 7; par 0105; discloses the first bracket housing 310 and the first inner bracket gear 320 may be rotated by a first angle (e.g., 90 degrees) in a first direction from an initial state with respect to the first center bracket 330. Similarly, the second bracket housing 380 and the second inner bracket gear 370 may be rotated by a first angle (e.g., 90 degrees) in a second direction from the initial state with respect to the second center bracket 360. The first direction and the second direction may be opposite to each other) driving, by the rotation of the rotating rack, a corresponding driving gear to rotate; and further rotating, by the rotation of the corresponding driving gear, the gear assembly (par 0114; discloses the gear pattern part of the first main gear 341 may pass through the first center bracket 330 and be enmeshed with the internal gear 321 of the first inner bracket gear 320; When a force is applied to the first inner bracket gear 320 (or the first bracket housing 310 and the first housing 110 coupled to the first inner bracket gear 320) in a first direction (e.g., a clockwise direction with reference to the illustrated drawing), as illustrated in state 903, the first inner bracket gear 320 may be inclined at a first angle (e.g., 45 degrees) with respect to a longitudinal center line of the first center bracket 330par 0109; discloses  if the first main gear 341 may be rotated in a first direction (e.g., the clockwise direction), the first shaft gear 351 may be rotated in a second direction (e.g., the counterclockwise direction), the second shaft gear 352 enmeshed with the first shaft gear 351 may be in turn rotated in the first direction, and the second main gear 342 enmeshed with the second shaft gear 352 may be rotated in the second direction; which means the external force applied to the inner bracket gear drives the gear assembly consisting of gears 341, 342, 351 and 352).

With respect to claim 2, Kim discloses wherein, in each rotation assembly of the at least one pair of rotation assemblies, a rotation shaft between the support frame and the rotating rack is a virtual shaft, and an axis of the virtual shaft is located outside the rotation assembly (par 0115; discloses as illustrated in FIG. 9B, the imaginary rotational center axes 911 and 912 of the first inner bracket gear 320 may be located above the first center bracket 330 as the first inner bracket gear 320 (or the second inner bracket gear 370) rotates at a point that deviates from the center line of the first center bracket 330 (or the second center bracket 360) ).

With respect to claim 12, Kim discloses wherein the gear assembly comprises one pair of first transmission gears engaging with the driving gears of the rotating racks of one pair of rotation assemblies, (see fig. 5; discloses pair of main gear 341, 342 ; par 0090; discloses  the first inner bracket gear 320 may have a semi-elliptical shape, and an internal gear engaged with the first main gear 341 may be provided inside the first inner bracket gear 320; similarly the gear 352 engages with the second inner bracket gear 370) and one pair of second transmission gears located between the one pair of first transmission gears; (see  fig. 5; discloses a pair of shaft gar 351, 352 located between the main gears 141 and 142) second transmission gears of the one pair of second transmission gears engage with each other, and engage with first transmission gears of the one pair of first transmission gears, respectively (see fig. 8; state 803; discloses the shaft gears 351 and 352 engage with each other and further engages with main gears 341 and 342).

With respect to claim 13, Kim discloses wherein each first transmission gear of the one pair of first transmission gears is sleeved on a first rotation shaft, (see fig. 5; discloses main gear 341 comprises gears 341b formed on first shaft 341a and main gear 342 comprises gears 342b formed on second shaft 342a ) each second transmission gear of the one pair of second transmission gears is sleeved on a second rotation shaft, (see fig. 5; discloses the shaft gears 351, 352 comprises gears formed on respective shafts) the first rotation shaft is parallel to the second rotation shaft, (see fig. 5; discloses the shaft 341a and 342a are parallel to each other) and the first rotation shaft and the second rotation shaft are connected between the at least one pair of rotation assemblies (see par 0093; discloses The first main gear 341 may include a first left through-part 341a that passes through the first housing washer rings 301 and 303 and the first plate spring 302, a first gear pattern part 341b which is continuous with the first left through-part 341a, one side of which is engaged with the internal gear of the first inner bracket gear 320; see par 0097; discloses the second main gear 342 (or a second shaft) may have a form that is substantially the same as that of the first main gear 341, and, for example, may include a second right through-part 342c which passes through a right side of the second inner bracket gear 370 and with which the second housing washer rings 306 and 308 and the second plate spring 307 are fitted, a second gear pattern part 342b, one side of which is enmeshed with an internal gear of the second inner bracket gear 370).

With respect to claim 14, Kim discloses further comprising a housing, (see fig. 13; element 150) wherein the support frames of the at least one pair of rotation assemblies are fixed in the housing (see par 0133; discloses a first through-hole 375 that passes from the center of a flat surface to the bottom surface of the first center bracket 330 may be provided in the first hinge structure 300_1. A first boss 151 provided in the hinge housing 150 may be inserted into the first through-hole 375; par 0134; discloses , a second through-hole 376 that passes from the center of a flat surface to the bottom surface of the second center bracket 360 may be provided in the first hinge structure 300_1. A second boss 152 provided in the hinge housing 150 may be inserted into the second through-hole 376).

With respect to claim 15, Kim discloses a housing, (see fig. 1; device 100) comprising: a first frame body; (see fig. 4; first frame body 110) a second frame body; (see fig. 4; second frame body 120) and a rotating device, (see fig. 4; hinge 300) the rotating device comprising at least one pair of rotation assemblies (see fig. 7; discloses the hinge structure comprises a pair of rotation assemblies; i.e. first formed using elements 310, 320 and 330; second formed using elements 380, 370 and 360) and a gear assembly located between rotation assemblies of one pair of the at least one pair of rotation assemblies, (see fig. 7; discloses gear assembly comprising 341 ,342, 351 and 352 located between the pair of rotation assemblies) 
wherein each rotation assembly of the at least one pair of rotation assemblies comprises a support frame (see fig, 7; center bracket 330) and a rotating rack rotatably connected to the support frame, (see fig. discloses rotating elements 310 and 320 connected to the center bracket 330) the rotating rack is provided with a driving gear engaging with the gear assembly; (see fig. 9A; state 901; discloses element 320 comprises driving gear 321 engaging with gear 341) and the rotating racks of one pair of rotation assemblies are synchronously rotatable by rotating the rotating rack relative to a corresponding support frame; (see fig. 7; par 0105; discloses the first bracket housing 310 and the first inner bracket gear 320 may be rotated by a first angle (e.g., 90 degrees) in a first direction from an initial state with respect to the first center bracket 330. Similarly, the second bracket housing 380 and the second inner bracket gear 370 may be rotated by a first angle (e.g., 90 degrees) in a second direction from the initial state with respect to the second center bracket 360. The first direction and the second direction may be opposite to each other) driving, by the rotation of the rotating rack, a corresponding driving gear to rotate; and further rotating, by the rotation of the corresponding driving gear, the gear assembly (par 0114; discloses the gear pattern part of the first main gear 341 may pass through the first center bracket 330 and be enmeshed with the internal gear 321 of the first inner bracket gear 320; When a force is applied to the first inner bracket gear 320 (or the first bracket housing 310 and the first housing 110 coupled to the first inner bracket gear 320) in a first direction (e.g., a clockwise direction with reference to the illustrated drawing), as illustrated in state 903, the first inner bracket gear 320 may be inclined at a first angle (e.g., 45 degrees) with respect to a longitudinal center line of the first center bracket 330par 0109; discloses  if the first main gear 341 may be rotated in a first direction (e.g., the clockwise direction), the first shaft gear 351 may be rotated in a second direction (e.g., the counterclockwise direction), the second shaft gear 352 enmeshed with the first shaft gear 351 may be in turn rotated in the first direction, and the second main gear 342 enmeshed with the second shaft gear 352 may be rotated in the second direction; which means the external force applied to the inner bracket gear drives the gear assembly consisting of gears 341, 342, 351 and 352) and the rotating device is connected between the first frame body and the second frame body, (see fig. 14; discloses the hinge 300 is connected between the first frame 110 and second frame 120) and the rotating device is configured to fold or unfold the first frame body and the second frame body (see fig. 2; 14; discloses the hinge 300 allows the first frame 110 and second frame 120 to fold and unfold).

	With respect to claim 16, Kim discloses wherein a first accommodating groove is defined on a side adjacent to the second frame body of the first frame body, (see fig. 35; discloses a first groove is defined on the first frame 110 on a side adjacent to second frame 120) a second accommodating groove is defined on a side adjacent to the first frame body of the second frame body, (see fig. 35; discloses a second groove is defined on the second frame 120 on a side adjacent to first frame 110) and the rotating device is accommodated in a space defined by the first accommodating groove and the second accommodating groove (see fig. 35; discloses the hinge housing 3250 comprising hinge 300 is located in the space defined by the first groove and second groove).

	With respect to claim 17, Kim discloses wherein a first mounting groove is defined in the first frame body, a second mounting groove is defined in the second frame body, the rotating racks of one pair of rotation assemblies of the rotating device are connected into the first mounting groove of the first frame body and the second mounting groove of the second frame body, respectively (see fig. 15; par 0141; discloses as illustrated in state 1503, the first housing 110, for example, may be coupled to the hinge housing 150, into which the hinge structures 300_1 and 300_2 are inserted, based on at least one magnet coupling part 111 and a screw coupling part 112 provided at an end of one side (e.g., a periphery of a lower side) of the first housing 110.; see par 0142; discloses the second housing 120 may include a magnet coupling part and a screw coupling part similarly to the first housing 110, and may be coupled to a magnet member of the hinge structure (e.g., the second magnet member 381 of the first hinge structure) and the bracket housings 310 and 380).

With respect to claim 18, Kim discloses an electronic device, (see fig. 1; device 100) comprising: a flexible screen; and a housing, (see par 0071; discloses a foldable flexible display device 100 according to an embodiment may include a first housing 110 (or a first frame, a first bracket, or a first case), a second housing 120 (or a second frame, a second bracket, or a second case), a display 50 (e.g., a flexible display)) wherein the flexible screen is arranged on the housing, (par 0072; discloses the first housing 110, for example, may be at least partially formed of a metallic material or a nonmetallic material, and may have a specific strength to support the display 50) the housing comprises a first frame body; (see fig. 4; first frame body 110) a second frame body; (see fig. 4; second frame body 120) and a rotating device, (see fig. 4; hinge 300) the rotating device comprising at least one pair of rotation assemblies (see fig. 7; discloses the hinge structure comprises a pair of rotation assemblies; i.e. first formed using elements 310, 320 and 330; second formed using elements 380, 370 and 360) and a gear assembly located between rotation assemblies of one pair of the at least one pair of rotation assemblies, (see fig. 7; discloses gear assembly comprising 341 ,342, 351 and 352 located between the pair of rotation assemblies) 
wherein each rotation assembly of the at least one pair of rotation assemblies comprises a support frame (see fig, 7; center bracket 330) and a rotating rack rotatably connected to the support frame, (see fig. discloses rotating elements 310 and 320 connected to the center bracket 330) the rotating rack is provided with a driving gear engaging with the gear assembly; (see fig. 9A; state 901; discloses element 320 comprises driving gear 321 engaging with gear 341) and the rotating racks of one pair of rotation assemblies are synchronously rotatable by rotating the rotating rack relative to a corresponding support frame; (see fig. 7; par 0105; discloses the first bracket housing 310 and the first inner bracket gear 320 may be rotated by a first angle (e.g., 90 degrees) in a first direction from an initial state with respect to the first center bracket 330. Similarly, the second bracket housing 380 and the second inner bracket gear 370 may be rotated by a first angle (e.g., 90 degrees) in a second direction from the initial state with respect to the second center bracket 360. The first direction and the second direction may be opposite to each other) driving, by the rotation of the rotating rack, a corresponding driving gear to rotate; and further rotating, by the rotation of the corresponding driving gear, the gear assembly (par 0114; discloses the gear pattern part of the first main gear 341 may pass through the first center bracket 330 and be enmeshed with the internal gear 321 of the first inner bracket gear 320; When a force is applied to the first inner bracket gear 320 (or the first bracket housing 310 and the first housing 110 coupled to the first inner bracket gear 320) in a first direction (e.g., a clockwise direction with reference to the illustrated drawing), as illustrated in state 903, the first inner bracket gear 320 may be inclined at a first angle (e.g., 45 degrees) with respect to a longitudinal center line of the first center bracket 330par 0109; discloses  if the first main gear 341 may be rotated in a first direction (e.g., the clockwise direction), the first shaft gear 351 may be rotated in a second direction (e.g., the counterclockwise direction), the second shaft gear 352 enmeshed with the first shaft gear 351 may be in turn rotated in the first direction, and the second main gear 342 enmeshed with the second shaft gear 352 may be rotated in the second direction; which means the external force applied to the inner bracket gear drives the gear assembly consisting of gears 341, 342, 351 and 352) and the rotating device is connected between the first frame body and the second frame body, (see fig. 14; discloses the hinge 300 is connected between the first frame 110 and second frame 120) and the rotating device is configured to fold or unfold the first frame body and the second frame body (see fig. 2; 14; discloses the hinge 300 allows the first frame 110 and second frame 120 to fold and unfold).

With respect to claim 19, Kim discloses wherein an axis of a virtual shaft of each rotation assembly of the at least one pair of rotation assemblies of the rotating device is located on a neutral layer of the flexible screen (par 0117; discloses  as illustrated in FIG. 9B, the imaginary rotational center axes 911 and 912 may be located at a specific height from the surfaces of the first housing 110 and the second housing 120 to the upper side (or a specific height from the rear surface of the display 50 to the upper side, a specific height from the upper surface of the display 50 to the lower side, or a specific height to the upper side of the transverse center lines of the center brackets 330 and 360) when the first main gear 341 and the second main gear 342 rotate; fig. 9B; discloses the imaginary axis 911, 912 is on the display layer 50 ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2019/0166703) as modified by Kim et al (US Pub 2018/0102496) referred to as Kim 496.

With respect to claim 20, Kim discloses wherein a first flat plate is provided between the first frame body and the flexible screen, (see fig. 19; element 1911; par 0169; discloses the upper plate 1911 may be fixed onto the first housing 110 )and a second flat plate is provided between the second frame body and the flexible screen; (see fig. 19; element 1912; par 0170; discloses the lower plate 1912 may be fixed onto the second housing 120);
In one embodiment, Kim discloses a rear panel which may comprise a cushion layer (par 0285; discloses According to various embodiments, the rear panel 3604 may be disposed between the display 50 and the housings 110 and 120. The rear panel 3604 may include a first rear panel 3604 disposed between an upper area of the display 50 and the first housing body 3211a, and a second rear panel 3604 disposed between a lower area of the display 50 and the second housing body 3221a. the rear panel 3604, for example, may include a heat dissipating plate that dissipates heat of the display 50, an impact absorbing layer (or an embossing layer or a cushion layer) that absorbs or disperses an external force, a bonding layer that fixes the display 50 onto the housings 110 and 120, and at least one of a reflective layer that increases the reflection efficiency of light generated by the display 50 or a black layer for improving visibility);
In the same field of endeavor, Kim 496 discloses a support sheet is attached to a side surface of the flexible screen facing towards the housing, and the support sheet is attached to the first flat plate and the second plate (see fig. 1; discloses cushion 400 disposed on one side of the display 100 and the metal plate 500; see par 0048);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to dispose a rear cushion layer between the display and the metal plate as disclosed by Kim 496 such that the flexible display is protected from external impact as well as have rigidity due the metal plate.
 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-11 are objected for being directly or indirectly dependent on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624            
/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/02/2022